Per Curiam.

Appellants assert in their propositions of law that Judge Riley erred in denying their request for extraordinary relief in prohibition. In order to be entitled to a writ of prohibition, appellants must establish that (1) Judge Riley is about to exercise judicial or quasi-judicial power, (2) the exercise of that power is unauthorized by law, and (3) denial of the writ will cause injury to appellants for which no other adequate remedy in the ordinary course of law exists. McAuley v. Smith (1998), 82 Ohio St.3d 393, 395, 696 N.E.2d 572, 574. In this case, it is uncontroverted that Judge Riley is exercising judicial power by reactivating case No. 95-3658 and proceeding in that case. At issue is whether Judge Riley’s exercise of that power is unauthorized and causes appellants injury that is not reparable by any other legal remedy.
Absent a patent and unambiguous lack of jurisdiction, a court having general subject-matter jurisdiction can determine its own jurisdiction, and a party challenging the court’s jurisdiction has an adequate remedy at law by appeal. State ex rel. Enyart v. O’Neill (1995), 71 Ohio St.3d 655, 656, 646 N.E.2d 1110, 1112. If, on the other hand, an inferior court patently and unambiguously lacks jurisdiction over the cause, prohibition will lie to prevent the future unauthorized exercise of jurisdiction and to correct the results of previous jurisdictionally unauthorized actions. State ex rel. Rogers v. McGee Brown, (1997), 80 Ohio St.3d 408, 410, 686 N.E.2d 1126, 1127. For the following reasons, Judge Riley did not patently and unambiguously lack jurisdiction to reactivate the case and proceed to trial in it, and appellants have an adequate legal remedy by appeal from a judgment entered in the reactivated case to raise their jurisdictional claim.
Contrary to appellants’ claims, Judge Riley did not unconditionally dismiss case No. 95-3658 by her March 31, 1998 entry. When a trial court unconditionally dismisses a case or a case has been properly voluntarily dismissed pursuant to Civ.R. 41(A)(1), the trial court patently and unambiguously lacks jurisdiction to proceed, and a writ of prohibition will issue to prevent the exercise of jurisdiction. See State ex rel. Fogle v. Steiner (1995), 74 Ohio St.3d 158, 161, 656 N.E.2d 1288, 1292, citing State ex rel. Hunt v. Thompson (1992), 63 Ohio St.3d 182, 183, 586 N.E.2d 107, 108, and State ex rel. Rice v. McGrath (1991), 62 Ohio St.3d 70, 577 N.E.2d 1100. Here, however, Judge Riley did not dismiss the case pursuant to Civ.R. 41, and also did not unconditionally dismiss it without the possibility of reactivation. Instead, she expressly retained jurisdiction to reactivate the case upon motion following the termination of the bankruptcy court’s automatic stay.
As Judge Riley asserts, her “dismissal” of the case actually operated as a stay. Although the March 31, 1998 entry stated that the proceedings in case No. 95-3658 were dismissed without prejudice, courts do not accord talismanic significance to the use of that language. See, e.g., United States v. Milwaukee (C.A.7, 1998), 144 F.3d 524, 528, fn. 7. In fact, the dismissal of a civil action without *624prejudice may be the equivalent of a stay where the “dismissal” order contemplates further proceedings in the case. Willhelm v. Eastern Airlines, Inc. (C.A.7, 1991), 927 F.2d 971, 972-973; Brace v. O’Neill (C.A.3, 1977), 567 F.2d 237, 242-243. In Willhelm, the United States Court of Appeals for the Seventh Circuit held that a federal district court’s dismissal without prejudice of claims against Eastern Airlines, Inc. after the airline had filed for bankruptcy did not operate as an unconditional dismissal because the district court also provided in its entry that “[i]f the stay is lifted, plaintiff may reopen this case * * 927 F.2d at 972-973. Similarly, Judge Riley’s entry expressly provided for reactivation of case No. 95-3658 following termination of the bankruptcy stay.
• Finally, appellants’ contention that the court of appeals erred in relying on Logsdon v. Nichols (1995), 72 Ohio St.3d 124, 647 N.E.2d 1361,1 does not warrant reversal. Even if the court of appeals erred in relying on Logsdon to hold that Judge Riley acted within her authority to essentially vacate her prior dismissal order, appellants were not entitled to the writ because, as previously discussed, Judge Riley’s entry did not unconditionally dismiss the case, instead authorizing reactivation following termination of the bankruptcy stay. “ ‘A reviewing court is not authorized to reverse a correct judgment merely because erroneous reasons were assigned as a basis thereof.’ ” State ex rel. The V Cos. v. Marshall (1998), 81 Ohio St.3d 467, 474, 692 N.E.2d 198, 204, fn. 1, quoting State ex rel. Athens Cty. Bd. of Commrs. v. Gallia, Jackson, Meigs, Vinton Joint Solid Waste Mgt. Dist. Bd. of Directors (1996), 75 Ohio St.3d 611, 616, 665 N.E.2d 202, 207.
Based on the foregoing, Judge Riley did not patently and unambiguously lack jurisdiction to reinstate the case and proceed to trial in it. Appellants have an adequate legal remedy by appeal from any potentially adverse final judgment in the reactivated case to raise their claim. In so holding, we need not expressly rule on appellants’ jurisdictional contention because our review is restricted to whether Judge Riley’s jurisdiction in the reactivated case is patently and unambiguously lacking. State ex rel. Rootstown Loc. School Dist. Bd. of Edn. v. Portage Cty. Court of Common Pleas (1997), 78 Ohio St.3d 489, 492, 678 N.E.2d 1365, 1367; State ex rel. Red Head Brass, Inc. v. Holmes Cty. Court of Common Pleas (1997), 80 Ohio St.3d 149, 152, 684 N.E.2d 1234, 1236. Based on that *625limited analysis, the court of appeals properly denied the writ. Therefore, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney and Lundberg Stratton, JJ., concur.
Pfeifer and Cook, JJ., concur in judgment only.

. In Logsdon, 72 Ohio St.3d at 127-128, 647 N.E.2d at 1364, we held that in some instances, the trial court retains jurisdiction to correct reversible eiror by vacating an erroneous dismissal entry. See, also, State ex rel. Buckeye Union Ins. Co. v. Erie Cty. Court of Common Pleas (June 2, 1997), Erie App. No. E-96-087, unreported, 1997 WL 327145. As appellants claim, some courts have noted that a trial court’s dismissal of a case does not necessarily violate the automatic bankruptcy stay of Section 362(a)(1), Title 11, U.S.Code. See, e.g., Dean v. Trans World Airlines (C.A.9, 1995), 72 F.3d 754, 755-756. Neither Dean nor the other cases cited by appellants involve an entry in a civil case providing for reactivation of the case upon lifting of the automatic stay.